.                                                                         603
.



                                                               :,-..   -.,.,   ,...   :.a’&   ...

         OFFICE   OF TNE ATT’ORNEY     GENERAL   OF TEXAS




HonorableJesse Jaaee
Stat8 Taeasurer
AlIda Tezw




      lature,Ri~.4.
    ..eudated 4~010..




            “Under   ssotion   2 of ssid Act, the state   Treasurer
    ha8 mda.dellvary of         eafd bcnda and reoefved   in payment
        Jamb -Jacwo,
Ffonorab1.e        pa&p2




       rlaoipalarlsfneiron the nsla of the ~&aqde'.~,. ,, .*'-
  hereEabsfore s&apart to said aahool3tun4' shall:
  be thi pszmmnt :sohooL. fund, and .all'
                                        .theix&mat
  derlvgblethersrrwn an4 <the taxoe heroin. ~titbozorlz~b
                                                        '.. m'
  'Lpdlevle4~&all be ths avsllableabhool fun4,z~to
  Which then LagLlatne my a&-not a%oeedlng.onepar            e
  oent annuallyof tis tot91 value oi ths porurnoqt
  8ohool fun4, auoh oalub to be ssoarfaintiby the
  Boar4 ot "duoatlocuntil othsmlso providedby lau,
  and tha avaflnblesahoolStid six111  bo ltpplledon-
  melly $0 the oupportof tha rub110 free schools.
            AnU no la& ahall war be Qnnotodn~propriatlag   any
            part of the pQmmt     oc omllable SOhOOl'iU4 t0
            any other purpose whatever; nor shall the .sama,or
            any pnrt thsroofover be approprietedto or use4 for
            the supportoi any seotarlansohooltand the malls
            able 8Ohhooltund harain protl4adtshall be 4Latrlbutad
            to the aemral oountlasaooordln6~to their saholastlo
            population'sad appliedIn iluohJWICUW aa my bs pro-
            vided by law. (Sea. 5, Art. 7, adoptadslaotlonhug-
            uet ll, 1691; proolanatlonSoptna?jq 22, 1891.1"
                The above rrtio&a.ottha Constitutiondoflnes tha
       *ps&akentw tend an4 tho wa'a*allablsm
                                           fund. The psrmnnant
       fund la definedas the "pAnalps of all bonds, an4 other
       tuada,and,the prlnolpalerlainxJ Srlrnthe eal6of th's"-
       Isads, eta.,"and the avsllablefund is definedaa "all
       the latertstderivabletherafromah4 the tares harein
       nuthoriz'84+Q
                   ,. .',
                        ,'
i.
                   Roplyincthen to Q;JUFfirst qxbstlon,It is 9~~
         opinionthat~.the  funds mer au~'akivethe fees Talus of
         the aeouritiea~01~ b010nL;  to the permmuu3taohoolma.
         It la our opin$x~that the proSit con+ltuttU wpftal .~
     ‘.Y-eainan&-;riot lntorhst;.-Tha aciorusd~J.nt~r~at.shoul4b6 ~~~~
                                                                     :.,~~"
         -adW&mo;-. thb~tivailabls, tua4.
                   It ia apparentfzorp our answer t3 yaw: first
         iusstionthnt the OJMWO~%o your seonnd quastlod'isthat         .
         th* ahtire prooeeds,cxaept thi,tkOCNcd’illt6l!h&,  ~36)
         ba mlntsstsd in the 2; 5 bonds.
          . .    '